DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04 February 2021 has entered.
Claims 1-12 remain pending in the application, wherein claims 1-3 and 5-8 have been amended.  The examiner acknowledges that no new matter has been introduced by these amendments.

Claim Interpretation
The term “low melting-point” (in instant claims 1-6 and 9) is not interpreted with the broadest reasonable interpretation or plain meaning and instead is given the meaning of “the melting point does not exceed 400°C” as defined in paragraph 0014 of the instant specification.  
The term “small contact angle” (in instant claim 1) is not interpreted with the broadest reasonable interpretation or plain meaning and instead is given the meaning of a contact angle “not more than 15° at 350°C” as defined in paragraph 0046 of the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-2 and 5-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1-2 and 5-6, the phrase "assuming" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Applicant amended these claims from “assumed” (i.e. considered to positively recited that the limitations following the phrase were required) to phrasing that is generally regarded as introducing a hypothetical situation (i.e. assuming one condition then the required proportions would be met).  The examiner suggests that if Applicant desires to limit the composition such that it does not contain non-oxide anions other than ones bound to a silver ion, that such limitation should be stated without the phrase assume/assuming/assumed so that the limitation is clear, whereas if Applicant desires to allow non-oxide anions other than ones bound to a silver ion then the phrase regarding this assumption is not necessary since the proportion requirements that follow do not involve non-oxide anions other than AgI.  Based on the current phrasing of “assuming”, the limitation of any anion except an oxide anion being bound to an Ag ion will be interpreted as being a hypothetical as outlined above wherein the required proportions must be met when assuming any anion except an oxide anion is bound to an Ag ion, but that such anions may be present and simply do not factor into the proportion requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (JP 2001-097738, previously cited).
Claims 1-2 and 5-6: Yamanaka teaches a low melting point composition for a sealing material that can be sealed at a temperature of 330 °C or less (paragraphs 0006-0007).  Yamanaka teaches the composition to include 30-80 mol% AgI (claim 1 and paragraph 0010), 5-50% Ag2O (claim 1 and paragraph 0010), 10-50% of P2O5+GeO2+WO3 (claim 1 and paragraph 0011) and the 10-50% of P2O5+GeO2+WO3 may include MoO3 (paragraph 011).  Since the specific example in paragraph 0024 only includes GeO2 without P2O5 (i.e. 0% P2O5) or WO3, this is considered to teach where P2O5, GeO2, and WO3 as described in paragraph 0011 may be any one of these compounds rather than requiring all three, and where the composition having one of these compounds may be with or without MoO3 (i.e. the composition may include 10-50% WO3+MoO3).  Based on the mole 2O, which would be 35-100% (calculated from 30-80% AgI plus 5-50% Ag2O, and a composition cannot exceed 100%).  The sum of all oxide compounds (i.e. ΣMOm/2 from instant claims 1-2 and 5-6) is the sum of Ag2O and WO3 with MoO3, which would be 15-100% (calculated from 5-50% Ag2O plus 10-50% WO3+MoO3).  Since the composition of Yamanaka may exclude P2O5 (i.e. a content of PO5/2 is 0%, which is not more than 5 mole %) as outlined above and also does not require oxides of alkali metals or alkaline earth metals (it is noted that other compounds are listed as “may be added”, i.e. optional and so may be 0%, in paragraphs 0012-0013), the claimed ratio of (2 x MoO3 + 2 x WO3 + 3 x PO5/2)/(AgO1/2 + R1O1/2 + 2 x R2O)<1 reduces to (2 x MoO3 + 2 x WO3)/(AgO1/2)<1, and so the above composition ranges correspond to a ratio of 0.4-20 (using a lower limit of 2x10% (WO3+MoO3)/50% Ag2O and an upper limit of 2x50% (WO3+MoO3)/ 5% Ag2O).  Each of these ranges overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this office action no demonstration of a criticality to the claimed ranges has been presented.  Yamanaka does not specify the contact angle (instant claims 1 and 5) or absorption edge wavelength (instant claims 2 and 6).  However, since the composition disclosed by Yamanaka overlaps the claimed ranges, it is considered to possess a contact angle and absorption edge wavelength that also overlaps the claimed ranges as a material and its properties are inseparable, absent an objective showing.  See MPEP § 2112.01.  Yamanaka teaches that the raw materials for making the composition were mixed together (i.e. providing and blending raw materials), melted at 500 °C, and then became a crystal during cooling (i.e. cooling the melt into a solid) (paragraph 0024).  
While not teaching a singular example of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art before the effective filing date to have a low melting-point 
Claims 3 and 7: Yamanaka teaches the essential components of the low melting composition to include 30-80 mol% AgI (claim 1 and paragraph 0010), 5-50% Ag2O (claim 1 and paragraph 0010), 10-50% of P2O5+GeO2+WO3 (claim 1 and paragraph 0011) and the 10-50% of P2O5+GeO2+WO3 may include MoO3 (paragraph 011).  As outlined above regarding instant claims 1-2 and 5-6, however, the P2O5, GeO2, and WO3 may be any one of these compounds rather than requiring all three, and may be with or without MoO3 (i.e. the composition may include 10-50% WO3+MoO3).  Since the composition may include only AgI, Ag2O, WO3, and MoO3, this is considered to meet the limitation where the composition consists of Mo and/or W along with Ag, I, and O as exclusive components.  As outlined above regarding instant claims 1-2 and 5-6, the claimed ratio of (2 x MoO3 + 2 x WO3)/(AgO1/2)<1 is considered to be met because the above composition ranges correspond to a ratio of 0.4-20 (using a lower limit of 2x10% (WO3+MoO3)/50% Ag2O and an upper limit of 2x50% (WO3+MoO3)/ 5% Ag2O).  Yamanaka teaches that the raw materials for making the composition were mixed together (i.e. providing and blending raw materials), melted at 500 °C, and then became a crystal during cooling (i.e. cooling the melt into a solid) (paragraph 0024).
Claims 4 and 8: Yamanaka teaches that silver halide other than AgI may be added (paragraph 0011) but these other silver halides (i.e. AgF, AgCl, or AgBr) are considered to be optional (based on the teaching of “may be added” and their omission from the composition claimed by Yamanaka in claim 1) and so is considered to teach where these compounds are substantially 0% (i.e. contains substantially no AgF, AgCl, nor AgBr).
Claim 9: Yamanaka teaches that the low melting point composition is for a sealing material (i.e. a sealant) (paragraph 0007).
Claims 10-12: Yamanaka teaches that the sealing material is suitable for sealing a package mounted on a semiconductor integrated circuit, a quartz oscillator, etc. (i.e. an electronic component) (paragraph 0001).  The quality of the seal was tested by using the sample to seal an alumina package, and a sealed product with high airtightness was obtained (paragraph 0028), which renders as obvious to one of ordinary skill in the art that the sealant joins two or more members in order to obtain an airtight alumina package.

Response to Arguments
Applicant’s amendments to claims 3 and 7 have overcome the indefiniteness previously set forth in the Non-Final Office Action mailed 10 November 2020.  The rejection of claims 3 and 7 under 35 U.S.C. 112(b) has been withdrawn.  However, per applicant’s amendment a new rejection under 35 U.S.C. 112(b) is necessitated as outlined above.
Applicant’s arguments filed 04 February 2021 with respect to the rejection of claims 1-2, 4-6, and 8-12 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments because Izeki teaches a minimum content of P2O5 of 10%.  Therefore, the rejection has been withdrawn.   However, upon further consideration, a new ground(s) of rejection is made in view of Yamanaka (JP 2001-097738, previously cited).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784